DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a driving force  and an external  driving force” (claim 1, lines 10-11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Specification
The disclosure is objected to because of the following informalities:
The phrase: ”the module assembly 10560” (page 45, about line 4) should be updated to:--“ the module assembly  1060”--.      Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The abstract of the disclosure is objected to because it is in claim formats.  Appropriate correction is requested.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
not a part of the claimed apparatus. 
	“a rotary module connected to the assembly module and configured to rotate to rotate the assembly module along an orbit on the basis of ”(claim 1, line 9-10) should be updated to:--“ a rotary module connectively attached to the assembly module, and said rotary module configured to rotate the assembly module along an orbit on a basis of”--.
	It is unclear as to how the rotary module connectively attached to the assembly module at where about (e.g., the rotary module connection shafts 1051-1052  directly connected  to the first and second shafts 1062-1063 of the assembly module) in order to rotate the assembly module along an orbit”, since there is lacking of structure elements thereto.   Therefore claim 1 considered to be incomplete.  
	Claims 2-14 also remain rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 1.

	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  the structural elements which made up the rotary module such as “drive source includes gear, shaft, fixing member”,  and further define the structure element of the assembly module which includes “connection shafts,  housing , magnetic accommodating and accommodating members, “ interconnect together in order to form a working apparatus.   
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and free from 112 issues including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt